DETAILED ACTION
In application filed on 10/23/2019, Claims 1-26 are pending. Claims 1-26 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 (II) for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "fluid structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution purposes, the “fluid structure” is interpreted as “fluidic structure”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 18-19 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chander et al. (US20160272934A1)

Regarding Claim 1, Chander teaches an apparatus for patterning biological cells, comprising: 
a fluidic structure (Fig. 3, referred to as microfluidic device) having an outlet (Para 0079, Fig. 3, ref.30-32, referred waste outlets) and a plurality of inlets (Para 0079, Fig. 3, refs. 18, 19, 20, and 21, referred to as sample inlets), the fluidic structure  (Fig. 3, referred to as microfluidic device) is arranged to facilitate a flow of a plurality of different cells in a cell suspension therethrough (Para 0079, …the introduction of mammalian cells through sample inlets…; mammalian tissue inherently have different cells types; Para 0025, …heterogeneous mixture of cells in the sample), wherein each of the plurality of inlets (Para 0022, sample inlet for receiving one or more samples…; mammalian tissue inherently have different cells types) is arranged to facilitate a loading of the plurality of different cells from a plurality of supplies (Para 0014, referred to as mammalian tissue; mammalian tissue inherently have different cells types; See Para 0022 for plurality of inlets) into the fluidic structure (Fig. 3, referred to as microfluidic device); and 
a flow controlling device  (Para 0102-0103, referred to as pump coupled to the inlet port and/or outlet port to cause displacement of a fluid through the channel and chamber; Para 0073, vacuum source, pressure generator)  arranged to control the flow  (Para 0102-0103, … to cause displacement of a fluid through the channel and chamber)   of the plurality of different cells (Para 0079, …the introduction of mammalian cells through sample inlets…; mammalian tissue inherently have different cells types) through the fluidic structure (Fig. 3, referred to as microfluidic device; See Fig. 9A-E) and/or the loading of the plurality of different cells from the plurality of supplies through the plurality of inlets (The limitation “and/or…” is interpreted as optional); 
wherein the fluidic structure (Fig. 3, referred to as microfluidic device; See Fig. 9A-E) is further arranged to facilitate a simultaneous observation of the plurality of different cells arranged in a predetermined pattern in the fluidic structure (See Para 0093…of the four replicate imaging chambers can be functionalized with the same or different substrates and microfeatures in order to measure different biomarkers on the same sample of cells).

Regarding Claim 2, Chander teaches an apparatus according to claim 1, wherein the predetermined pattern includes a laminar flow pattern of the plurality of different cells (See Para 0023, the channels entering the imaging/culturing chamber can have baffles to encourage even flow distribution (i.e. laminar flow) within said channel)

Regarding Claim 3, Chander teaches an apparatus according to claim 2, wherein each of the plurality of different cells are visually separable from each other (See Para 0035-0040, imaging of cells via techniques such as optical-based microscopy; Optical microscopy inherently used visible light).

Regarding Claim 4, Chander teaches an apparatus according to claim 1, wherein the flow controlling device  is arranged to provide a negative pressure to the fluidic structure so as to drive the plurality of different cells to flow through the fluidic structure (Para 0102-0103, referred to as pump coupled to the inlet port and/or outlet port to cause displacement of a fluid through the channel and chamber; Para 0073, vacuum source, pressure generator) and/or to control the loading of the plurality of different cells from the plurality of supplies through the plurality of inlets (The limitation “and/or…” is interpreted as optional).

Regarding Claim 5, Chander teaches an apparatus according to claim 4, wherein the flow controlling device includes a negative pressure pump arranged to connect to the outlet of the fluidic structure, and arranged to draw air therefrom (Para 0102-0103, referred to as pump coupled to the inlet port and/or outlet port to cause displacement of a fluid through the channel and chamber; Para 0073, vacuum source, pressure generator).

Regarding Claim 7, Chander teaches an apparatus according to claim 1, wherein the outlet (Para 0079, Fig. 3, ref.30-32, referred waste outlets) is configured in a serpentine shape (See Fig. 6, refs. 50-52 ) arranged to further facilitate the control of the flow of the plurality of different cells (Para 0079, …the introduction of mammalian cells through sample inlets…; mammalian tissue inherently have different cells types; Para 0025, …heterogeneous mixture of cells in the sample).

Regarding Claim 8, Chander teaches an apparatus according to claim 1, wherein each of the plurality of supplies includes a single type of cells or a mixture types of cell (Para 0014, referred to as mammalian tissue; mammalian tissue inherently have different cells types; Para 0012, …one or more of single cells and/or smaller tissue fragments).

Regarding Claim 9, Chander teaches an apparatus according to claim 1, wherein the fluid structure (Fig. 2, ref. 100 referred to as flow cell) includes a fluidic channel (Para 0017, referred to as perfusion chamber) arranged to facilitate the plurality of different cells in the cell suspension to be arranged in the predetermined pattern (See Para 0017, … cells can then be monitored via microscopy techniques for their response).

Regarding Claim 10, Chander teaches an apparatus according to claim 1, wherein the fluidic channel is further arranged to facilitate coculturing of the plurality of different cells in the cell suspension (Para 0022, a perfusion chamber to culture cells, image samples, and perform metabolic assays).

Regarding Claim 11, Chander teaches an apparatus according to claim 9, wherein the fluidic channel (Para 0017, referred to as perfusion chamber) includes a first region defined by the plurality of inlets (Para 0079, Para 0082, See Figs. Annotated 3, 3A and 3B), and wherein the first region (See Annotated Fig. 3) is arranged to facilitate the plurality of different cells to flow along a laminar flow trajectory (See Para 0023, the channels entering the imaging/culturing chamber can have baffles to encourage even flow distribution (i.e. laminar flow) within said channel.)

    PNG
    media_image1.png
    416
    618
    media_image1.png
    Greyscale

Chander, Fig. 3

Regarding Claim 12, Chander teaches an apparatus according to claim 9, wherein each of the plurality of inlets (Para 0079, Fig. 3, refs. 18, 19, 20, and 21, referred to as sample inlets) includes a tubular structure in fluidic communication thereto (Para 0075, Figs. 1, 1A and 2, refs. 15, 16 and 17 referred to as microstructures), and wherein the tubular structure is arranged to direct the plurality of different cells (See Para 0091; Fig. 7, ref. 58… zone 58 for tissue dissociation) to enter into the first region at an angle with respect to a longitudinal axis of the first region (See Annotated Fig. 33).

Regarding Claim 13, Chander teaches an apparatus according to claim 11, wherein the tubular structure (Para 0075, Figs. 1, 1A and 2, refs. 15, 16 and 17 referred to as microstructures) is further arranged to facilitate sedimentation of the plurality of different cells across a predetermined length of the tubular structure (Para 0012, …cell dissociation module can be configured, for example, to dissociate one or more tissue fragments received therein into one or more of single cells and/or smaller tissue fragments), such that the plurality of different cells are arranged to form a focused cell stream along the tubular structure (Para 0103, …allow controlled flow of the fluid through the device; Para 0023…encourage even flow distribution within said channel). 

Regarding Claim 18, Chander teaches an apparatus according to claim 9, wherein the fluidic channel (Para 0017, referred to as perfusion chamber; Para 0105) is coated with fibronectin (Para 0105, surface is functionalized with fibronectin; Para 0077).

Regarding Claim 19, Chander teaches an apparatus according to claim 1, wherein the fluidic structure (Fig. 3, referred to as microfluidic device) includes a polydimethylsiloxane (PDMS) microfluidic chip (See Para 0105).

Regarding Claim 21, Chander teaches an apparatus according to claim 1, further comprising an observation system arranged to record the plurality of different cells in the fluidic structure (See Para 0099 for imaging protocol). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Chander et al. (US20160272934A1) in view of West et al. (US20160025761A1)

Regarding Claim 6, Chander teaches an apparatus according to claim 5, wherein the negative pressure pump (Para 0102-0103, referred to as pump coupled to the inlet port and/or outlet port to cause displacement of a fluid through the channel and chamber; Para 0073, vacuum source, pressure generator) connects to a syringe (Para 0073, a syringe is a type of vacuum source)  that is in fluidic communication with the outlet of the fluidic structure  (Fig. 3, referred to as microfluidic device), and wherein the syringe (Para 0073, a syringe is a type of vacuum source)is arranged to provide a reference for flow rate of the plurality of different cells  (Para 0079, …the introduction of mammalian cells through sample inlets…; mammalian tissue inherently have different cells types; Para 0025, …heterogeneous mixture of cells in the sample) flowing through the fluidic structure (Fig. 3, referred to as microfluidic device).

Chander does not necessarily teach that the negative pump connects to a syringe that is in fluidic communication with the outlet of the fluidic structure, and wherein the syringe is arranged to provide a reference for flow rate of the plurality of different cells flowing through the fluidic structure.

West directed towards methods and devices for analysis of individual cells and defined combinations of cells teaches that fluid and cells may be transported into and though channels in a variety of ways known in the art, for example, the solution may be introduced by pumping ( e.g., using a peristaltic pump as described in U.S. Pat. No. 6,408,878, incorporated herein by reference), by generating a positive pressure differential in the channel ( e.g., cells may be introduced into the partitioning channel from a syringe by depressing the plunger thereby creating a pressure differential) or a negative pressure differential ( e.g., a syringe may be used to draw out fluid from a channel, causing flow through the channel), by gravity driven flow, or any other method (Para 0231; Also see Para 0283 for syringe as an example of suitable pumps). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the Chander and West to incorporate the connection of a syringe where one  or more pumps 530 may be located at different locations as taught by West (Para 0213, 0283, 0248) motivated by the need for a pump 530, such as a peristaltic pump, may be included in multi-chamber reaction configuration 220-c to facilitate transport of solutions through multi-chamber reaction configuration 220-c (West, Para 0248). Doing so allows for transport of fluids through flow channels and into and out of other device components ( e.g., column or reactors) or the device itself. 

Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Chander et al. (US20160272934A1) in view of Lin et al. (US20210299657A1)
Regarding Claim 14, Chander teaches an apparatus according to claim 10, further comprising at least one gradient generator in fluidic communication with the fluidic channel (Para 0017, referred to as perfusion chamber), wherein the gradient generator is arranged to facilitate a concentration gradient of the cells across a predetermined length of the fluidic channel (Para 0017, referred to as perfusion chamber; Perfusion chamber inherently has a length). 

Chander does not teach that at least one gradient generator in fluidic communication with the fluidic channel, wherein the gradient generator is arranged to facilitate a concentration gradient of the cells across a predetermined length of the fluidic channel. 
Lin directed towards a method of determining experimental conditions and/or design parameters for a microfluidic cell mobility assay of a particular cell type teaches chemical gradient generator; a chemical gradient channel in fluid communication with the chemical gradient generator, said chemical gradient channel arranged to be coated or for coating with a cell binding agent (Para 0005, 0043-0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chander and Lin to incorporate at least one gradient generator in fluidic communication with the fluidic channel taught by Lin to direct the quantitative migration of different cell types by chemotaxis (Lin, Para 0003-0004, 0037). Doing so allows for the generation and calculation of quantitative cell migration parameters, including but by no means limited to chemotactic index, cell speed, flowtaxis, entropy analysis, angle of migration direction, directionality, pause number, onset time and velocity, various combinations of which can be used for quantification of altered cell migratory behavior. 

Regarding Claim 15, Chander teaches an apparatus according to claim 14, wherein the at least one gradient generator is perpendicular to the fluidic channel (Para 0017, referred to as perfusion chamber; Perfusion chamber inherently has a length).

Chander does not teach that at least one gradient generator is perpendicular to the fluidic channel. 

Lin directed towards a method of determining experimental conditions and/or design parameters for a microfluidic cell mobility assay of a particular cell type teaches chemical gradient generator; a chemical gradient channel in fluid communication with the chemical gradient generator, said chemical gradient channel arranged to be coated or for coating with a cell binding agent (Para 0005, 0043-0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chander and Lin to incorporate at least one gradient generator in fluidic communication with the fluidic channel taught by Lin to direct the quantitative migration of different cell types by chemotaxis (Lin, Para 0003-0004, 0037). Doing so allows for the generation and calculation of quantitative cell migration parameters, including but by no means limited to chemotactic index, cell speed, flowtaxis, entropy analysis, angle of migration direction, directionality, pause number, onset time and velocity, various combinations of which can be used for quantification of altered cell migratory behavior. 
Also, Chander does not teach the perpendicular structural disposition of the one gradient generator with respect to the fluidic channel. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with perpendicular structural disposition of the one gradient generator with respect to the fluidic channel. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed structural arrangement to provide the desired optimal performance. 

Regarding Claim 16, Chander teaches an apparatus according to claim 14, wherein the gradient generator includes a dilution network of microfluidic channels configured in tree-shaped.

Chander does not teach that at least one gradient generator includes a dilution network of microfluidic channels configured in tree-shaped.
Lin directed towards a method of determining experimental conditions and/or design parameters for a microfluidic cell mobility assay of a particular cell type teaches chemical gradient generator; a chemical gradient channel in fluid communication with the chemical gradient generator, said chemical gradient channel arranged to be coated or for coating with a cell binding agent (Para 0005, 0043-0044). Also, the tree-shaped network of microfluidic channels (Para 0149, Fig. 2A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chander and Lin to incorporate at least one gradient generator in fluidic communication with the fluidic channel taught by Lin to direct the quantitative migration of different cell types by chemotaxis (Lin, Para 0003-0004, 0037). Doing so allows for the generation and calculation of quantitative cell migration parameters, including but by no means limited to chemotactic index, cell speed, flowtaxis, entropy analysis, angle of migration direction, directionality, pause number, onset time and velocity, various combinations of which can be used for quantification of altered cell migratory behavior. 

Regarding Claim 17, Chander teaches an apparatus according to claim 14, wherein the gradient generator further includes a pair of inlets and a plurality of quadruple mixing outlets in fluidic communication with the fluidic channel (Para 0017, referred to as perfusion chamber; Para 0105) of the fluidic structure (Fig. 3, referred to as microfluidic device). 

Chander does not teach that at least the gradient generator further includes a pair of inlets and a plurality of quadruple mixing outlets in fluidic communication with the fluidic channel. 

Lin directed towards a method of determining experimental conditions and/or design parameters for a microfluidic cell mobility assay of a particular cell type teaches chemical gradient generator; a chemical gradient channel in fluid communication with the chemical gradient generator, said chemical gradient channel arranged to be coated or for coating with a cell binding agent (Para 0005, 0043-0044). Also, Lin teaches a double mixing outlets as shown in Fig. 8A. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chander and Lin to incorporate at least one gradient generator in fluidic communication with the fluidic channel taught by Lin to direct the quantitative migration of different cell types by chemotaxis (Lin, Para 0003-0004, 0037). Doing so allows for the generation and calculation of quantitative cell migration parameters, including but by no means limited to chemotactic index, cell speed, flowtaxis, entropy analysis, angle of migration direction, directionality, pause number, onset time and velocity, various combinations of which can be used for quantification of altered cell migratory behavior. 
Also, the combination of Chander and Lin does not expressly teach a plurality of quadruple mixing outlets. 
However, one having ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than the duplication of parts for a multiple effect and could seek the benefits of speeding up the rate of waste removal during the running of the microfluidic cell mobility assay of a particular cell type (Para 0005). Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI)(B) for further details.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Chander et al. (US20160272934A1) 

Regarding Claim 20, Chander teaches an apparatus according to claim 19, wherein the polydimethylsiloxane microfluidic chip (See Para 0105) is deposited on a glass substrate (See Para 0087, 0105). 

Chander does not teach that the polydimethylsiloxane microfluidic chip is deposited on a glass substrate.
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the polydimethylsiloxane microfluidic chip being deposited on a glass substrate. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed structural arrangement to provide the desired optimal performance. 


Regarding Claim 22, Chander teaches an apparatus according to claim 12, wherein the tubular structure (Para 0075, Figs. 1, 1A and 2, refs. 15, 16 and 17 referred to as microstructures) includes a polyethylene tubing (See Para 0105).

Chander does not necessarily teach that the tubular structure includes a polyethylene tubing.
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the tubular structure including a polyethylene tubing. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed structural arrangement to provide the desired optimal performance. 

Allowable Subject Matter
Claims 23-26 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Chander, neither teaches nor fairly suggests a method of patterning and coculturing biological cells, comprising the steps of:
 loading the fluidic structure of the apparatus in accordance with claim 1 with the plurality of different cells in the cell suspension, by connecting the plurality of supplies to the plurality of inlets; 
manipulating a pressure at the outlet of the fluidic structure so as to control the flow of the plurality of different cells along the fluidic structure; and 
suspending the flow of the plurality of different cells so as to initiate cell coculturing thereof within the fluidic structure.
Moreover, Claim 24-26 would be allowable because of its dependence on claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             






























Nd